Opinion issued June 10, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00176-CV
———————————
Sidney Johnson, Appellant
V.
Waller
County, Waller-Harris Emergency services district no. 200, Waller Independent
school district, and  City of Waller, Appellees

 

 
On Appeal from the 506th District Court 
Waller County, Texas

Trial Court Case No. 08-05-19373
 

 
MEMORANDUM OPINION
          The
parties have reached an agreement with regard to the disposition of the matters
currently on appeal.  The parties agree
that Johnson is entitled to have the default judgment against him set aside and
to have the trial court set his underlying tax suit for trial on the merits.  Pursuant to their agreement, the parties
request that this Court remand this case to the trial court for rendition of a
judgment in accordance with their agreement.
          Accordingly,
we set aside the trial court’s judgment without regard to the merits and remand
this case to the trial court for rendition of judgment in accordance with the
parties’ agreement, i.e., vacating the summary judgment, setting aside the
default judgment based on lack of service, and setting the case for trial on
the merits.  See Tex. R. App. P. 42.1(a)(2)(B).
 
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Alcala and Massengale.